Citation Nr: 1045055	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-18 131	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for visual 
impairment/decreased vision, to include as due to exposure to 
herbicides.

3.  Entitlement to service connection for bilateral hearing loss, 
to include as due to exposure to herbicides.

4.  Entitlement to an effective date earlier than June 12, 2009, 
for the grant of an initial disability evaluation of 10 percent 
for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decisions from the VA Regional 
Office (RO) in Huntington, West Virginia.  Jurisdiction 
subsequently was transferred to the Veteran's home RO in Atlanta, 
Georgia.

In August 2010, the Veteran testified at a VA Central Office 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.

The issues of entitlement to benefits for a child born 
with celiac sprue disease, entitlement to service 
connection for an psychiatric disorder, and whether there 
is new and material evidence to reopen a claim of 
entitlement to service connection for residuals, shrapnel 
wound, have been raised by the record in statements from 
the Veteran dated in January 2008, April 2009, and October 
2009, respectively, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hypertension, and entitlement to an effective date earlier than 
June 12, 2009, for the grant of an initial disability evaluation 
of 10 percent for tinnitus, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew his appeal regarding the issues of 
entitlement to service connection for bilateral hearing loss and 
entitlement to service connection for visual impairment/decreased 
vision on the record at the August 2010 VA Central Office 
hearing.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal regarding 
the issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for visual 
impairment/decreased vision have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn 
at any time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(c).  Except for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204(a).

In a January 2010 statement, the Veteran requested a VA Central 
Office hearing so that he could give testimony on his own behalf 
before a decision was made on his appeal.  As noted above, this 
hearing was held in August 2010.  The undersigned Veterans Law 
Judge started it by stating his understanding of the issues 
before the Board, which included that "entitlement to service 
connection for bilateral hearing impairment and entitlement to 
service connection for vision impairment are withdrawn" because 
"the Veteran does not wish to proceed with the appeal on those 
issues."  In response to a question regarding whether this 
understanding was correct, the Veteran responded in the 
affirmative.  The criteria for withdrawal therefore have been 
satisfied, and no allegations of errors of fact or law remain 
with respect to the issues of entitlement to service connection 
for bilateral hearing loss and entitlement to service connection 
for visual impairment/decreased vision.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to them, and 
they are dismissed.


ORDER

The appeal of the issues of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection for 
visual impairment/decreased vision is dismissed.


REMAND

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hypertension, and entitlement to an effective date earlier than 
June 12, 2009, for the grant of an initial disability evaluation 
of 10 percent for tinnitus, unfortunately must be remanded.  
Although the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

A notice of disagreement is a written communication from a 
Veteran or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the AOJ and a 
desire to contest the result.  38 C.F.R. § 20.201; see also 
38 U.S.C.A. § 7105(b)(2); Anderson v. Principi, 18 Vet. App. 371, 
374 (2004); Acosta v. Principi, 18 Vet. App. 53 (2004); Gallegos 
v. Principi, 283 F.3d 1309 (2002).  Upon the filing of a NOD, a 
statement of the case (SOC) shall be prepared.  38 U.S.C.A. 
§ 7105(d)(1).  The Board shall remand for issuance of the SOC if 
it is not of record.  Manlincon v. West, 12 Vet. App. 238 (1999).

Hypertension

The RO denied service connection for hypertension in a July 2008 
rating decision.  This decision was confirmed and continued in a 
March 2010 rating decision.  At his August 2010 VA Central Office 
hearing, the Veteran challenged this latter determination.  The 
Undersigned Veteran's Law Judge therefore agreed that the hearing 
would serve as his NOD regarding whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for hypertension.  This agreement was reduced 
to writing and incorporated into the record in the form of a 
written transcript of this hearing.  See Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993) (holding that the transcript of a hearing in 
which an issue was contested satisfies the requirement that a NOD 
with respect to that issue be "in writing").  To date, no SOC 
regarding this issue has been associated with the claims file.  A 
remand is thus necessary so that this task may be accomplished.

Tinnitus

The RO granted service connection and assigned an initial 10 
percent disability evaluation effective June 12, 2009, for 
tinnitus in a July 2009 rating decision.  In an October 2009 
statement, the Veteran acknowledged this determination.  He then 
stated that his "payments ... should be retroactive back to the 
date" he filed his claim in August 2007.  Finally, the Veteran 
requested that "back compensation" be "look[ed] into."  The 
Board finds that this statement constitutes a NOD regarding the 
issue of entitlement to an effective date earlier than June 12, 
2009, for the grant of an initial disability evaluation of 10 
percent for tinnitus.  No SOC has been prepared for this issue.  
Therefore, a remand is necessary so that this can occur.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative, if any, with a SOC 
regarding his disagreement with the issues 
of whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
hypertension and entitlement to an 
effective date earlier than June 12, 2009, 
for the grant of an initial disability 
evaluation of 10 percent for tinnitus.  
The SOC must contain the information 
required by 38 U.S.C.A. § 7105(d)(1) and 
38 C.F.R. § 19.29.  It also must indicate 
that some or all of these issues shall be 
returned to the Board if, and only if, a 
timely substantive appeal with respect to 
them is filed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


